DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 04/21/2022 in response to the Non-Final Rejection mailed on 11/09/2021 is acknowledged by the examiner and has been entered into the record.
	Applicants’ remarks filed on 04/21/2022 in response to the Non-Final Rejection mailed on 11/09/2021 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDSs filed on 04/21/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 1-2, 10, 12-13, 16, 22-23, 25, 39, 55, 84-86, and 111 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for insufficient antecedent basis for the limitation “the suppressible codon” is withdrawn in view of applicants’ amendment to the claims.
	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claim 111 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to claim 111 to recite “cytosine deaminase”.
	The scope of enablement rejection of claim 111 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to claim 111 to recite “cytosine deaminase”.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1-2, 10, 12, 16, 23, 25, 39, 55, 84-86, and 111 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2015/0166980 A1; cited on IDS filed on 07/29/2020) in view of Schultz et al. (US Patent Application Publication 2013/0309720 A1; cited on IDS filed on 07/29/2020) is withdrawn in view of applicants’ amendment to the claims to recite a “uracil glycosylase inhibitor domain”.  The prior art of record fails to teach or suggest the polynucleotide encoding the fusion protein as claimed of comprising a programmable DNA-binding domain, a cytosine deaminase domain and a uracil glycosylase inhibitor domain.  
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims directed to cells and compositions were non-elected without traverse.  Claims 97-98, 101, and 103 are not eligible for rejoinder.  Accordingly, claims 97-98, 101, and 103 have been cancelled.
	Please cancel claims 97-98, 101, and 103.
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-2, 10, 12, 16, 22-23, 25, 39, 55, 84-86, 111, and 119-123 are drawn to methods of incorporating an unnatural amino acid into a protein of interest at one or more specific position(s), the method comprising: (i) contacting a polynucleotide encoding the protein of interest with a fusion protein comprising (a) a guide nucleotide sequence programmable DNA-binding protein domain; (b) a cytosine deaminase domain; and (c) a uracil glycosylase inhibitor domain, wherein the fusion protein is associated with a guide nucleotide sequence, and whereby the contacting results in changing a target codon to a suppressible stop codon or a rare codon via deamination of a cytosine base; and (ii) using the polynucleotide containing the suppressible stop codon or rare codon in a translation system, whereby the unnatural amino acids are incorporated into the protein of interest at the suppressible stop codon or rare codon during translation of the protein, wherein the polynucleotide comprises a coding strand and a complementary strand.  The closest prior art of record are the references of Liu et al. (US Patent Application Publication 2015/0166980 A1; cited on IDS filed on 07/29/2020) and Schultz et al. (US Patent Application Publication 2013/0309720 A1; cited on IDS filed on 07/29/2020) [see prior Office Actions]; however, the prior art of record fails to teach or suggest the polynucleotide encoding the fusion protein as claimed of comprising a programmable DNA-binding domain, a cytosine deaminase domain and a uracil glycosylase inhibitor domain.  Accordingly, the methods of claims 1-2, 10, 12, 16, 22-23, 25, 39, 55, 84-86, 111, and 119-123 are allowable over the prior art of record.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656